EXHIBIT E
 

(FILED: NEW YORK COUNTY CLERK 11/25/2014 04:27 PM
NYSCEF DOC. NO.

 

INDEX NO. 651089/2010
1153 RECEIVED NYSCEF: 11/25/2014

GLENCLOVA INVESTMENT CO., TR
INVESTORS, LLC, NEW TR EQUITY I, LLC, NEW
TR EQUITY Uf, LLC, JULES TRUMP, EDDIE
TRUMP, MARK HIRSCH, and TRANS-
RESOURCES, INC.,

Counterclaimants, Cross-Claimants, and Third-
Party Plaintiffs,

- against — tndey Vo. &F | 08" [2010

ARIE GENGER, ORLY GENGER, SAGI GENGER,
TPR INVESTMENT ASSOCIATES, INC., THE
SAGI GENGER 1993 TRUST, WILLIAM DOWD,

ARNOLD BROSER, DAVID BROSER, and ONE OR O rd wm to Gover
MORE ENTITIES DIRECTED, OWNED OR
CONTROLLED BY ARNOLD BROSER AND/OR
DAVID BROSER,

Counterclaim, Cross-Claim, and/or Third-Party
_ Defendants.

 

WHEREAS, on January 2, 2013, the Clerk entered an Amended Decision and Order of
this Court that (1) dismissed all of Plaintiffs claims against Defendants Dalia Genger, Rochelle
Fang, individually and as trustee of the Sagi Genger 1993 Trust, and the Sagi Genger 1993 Trust;
(ii) dismissed Plaintiffs’ first, second, fourth (rescission only), fifth, ninth and tenth causes of
action against Sagi Genger (“‘Sagi”); (iii) dismissed Plaintiffs’ first, second, third, fourth
(rescission only), fifth, sixth and tenth causes of action against TPR Investment Associates, Inc.
(“TPR”); and (iv) dismissed Plaintiffs’ first, second, third (conspiracy only), fourth (rescission
only), fifth, eighth and tenth causes of action against Defendants Glenclova Investment 4
Company, TR Investors, LLC, New TR Equity I, LLC, New TR Equity II, LLC, Jules Trump,

Eddie Trump and Mark Hirsch (collectively, the “Trump Group”);
 

WHEREAS, pursuant to a stipulation So-Ordered by the Court on July 1, 2013, all of
Plaintiffs’ remaining claims against the Trump Group were discontinued with prejudice;

WHEREAS, on July 24, 2014, the Appellate Division, First Department issued an Order
dismissing Plaintiffs’ remaining claims against Sagi and TPR; and

WHEREAS, on October 23, 2014 the Appellate Division, First Department issued an
Order denying Plaintiffs' motions for reargument or leave to appeal to the Court of Appeals;

IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

1. Plaintiffs’ Third Amended and Supplemental Complaint is dismissed in its entirety with
prejudice, including all claims and causes of action stated therein, and without prejudice

to Plantifs’ right to seek leave to appeal to the Court of Appeals from the July 24, 2014

Order of the Appellate Division.

2. The Cross-Claims, Counterclaims and Third-Party Claims of Sagi Genger,
individually and as assignee of the Sagi Genger 1993 Trust, and TPR Investment Associates,
Inc., as well as the Counterclaims, Cross-Claim and Third-Party Claims of Glenclova Investment
Co., TR Investors, LLC, New TR Equity I, LLC, New TR Equity I, LLC, Jules Trump, Eddie
Trump, Mark Hirsch and Trans-Resources, Inc. are hereby expressly severed from this action.

DATED: New York, New York
November 3, 2014

Barbara/afik, 1.S.C.
 

MITCHELL SILBERBERG & KNUPP LLP

A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS

MSSIK Lure J Wace

October 31, 2014

VIA ECF

Honorable Barbara Jaffe

Supreme Court of the State of New York
80 Centre Street _

New York, NY 10007

 

Re: Genger v Genger Index No. 651089/2010

Dear Justice Jaffe:

As previously discussed, enclosed for Your Honor’s signature is a proposed order
severing the main action, which has been dismissed from the counterclaim in this case. We
would appreciate Your Honor signing the Order at your earliest convenience..

Respectfully submitted,

   

Laurer J, Wachtler/6f
MITCHELL SILBERBERG & KNUPP LLP

LJW/nst

CC: All Counsel

 

12 East 49th Street, 30th Floor, New York, New York 10017-1028
6468559. 1/43419-00004 Phone: (212) 509-3900 Fax: (212) 509-7239 Website: www.msk.cOM

 
